Citation Nr: 1225539	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shera Finn, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to September 1978, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has COPD as a result of service, particularly from asbestos exposure.  Specifically, the Veteran stated that he was exposed to asbestos when he changed break pads.  He further stated that his occupation was in the Asbestos Surveillance Program and was assigned to an asbestos infested vessel in 1973 prior to extensive asbestos abatement.  (See March 2008 Notice of Disagreement).

The Veteran's service personnel records reflect that he was assigned to the USS Coral Sea from January 1973 to May 1974.  The service treatment records (STRs) do not reveal treatment for or diagnosis of COPD.  He was treated for pneumonia in September 1972.  A chest x-ray revealed right middle lobe infiltrates. 

The Veteran was diagnosed with COPD in July 2005.  Another private treatment record noted that the Veteran was encouraged to quit smoking.  (See October 2002 record by Dr. G. T.).

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c) (4) to resolve diagnosis(es) and etiology.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received state disability, as indicated in the July 2005 Notice of Decision. The VA claims folder does not include records of the Veteran's disability claim which may be pertinent to his VA claim.  As such, those records should be obtained and associated with the claims folder.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to COPD that is not currently of record.  Provide authorizations for the release of any records and obtain them.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Contemporaneously with the above, obtain information and releases from the Veteran sufficient to retrieve records of his state disability claim(s).  Obtain all such records and associate them with the claims folder.  If the records are not available, make a notation to that effect in the claims folder.

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examination to determine:

i. Whether the Veteran has COPD that was caused or aggravated by any incident of active military service, to include asbestosis exposure.

ii. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the question: 

DOES THE VETERAN HAVE COPD THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE? 

 (c)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

(d)  If the medical evidence supports a diagnosis the examiner must comment upon whether any symptomatology noted within a short period of time after the Veteran's discharge from active service supports a finding that the disability was a manifestation of the currently diagnosed disability. 

(e)  The examiner must provide a complete explanation for his or her opinion(s) based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  The RO/AMC should conduct any other appropriate examination and development it deems necessary.  Then readjudicate the claim of service connection for COPD. If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


